Brazee, J.,
dissenting. The following facts are disclosed by the record.
On the 14th day of December, 1870, John W. Doane, Patrick J. Towle and John Roper sued ont an attachment against the property of Oliver S. Glenn and Rufus E. Talpey, which was levied upon the property, and served personally on one defendant on the 14th of December, 1870, and on the other, the 28th day of July, A. D. 1871. At some time, but when does not appear, Lockhart T. Glenn and George O. Talpey filed their interplea in that suit, averring the writ by which the property in question had been taken, and averring that they were and had been the owners of that property from May 27th, 1870, and were entitled to the possession thereof; that it was unlawfully detained by J L. Brush, as sheriff, and praying that the property be adjudged to them. To this interplea the plaintiffs in the suit, at the December term, 1870, plead that the property “levied upon by virtue of said writ of attachment * * * and described in the interplea was not the property of Lockhart T. Glenn and George O. Talpey at,” etc., and they were not entitled to the possession, etc.
On the 22d day of July, 1871, at the trial of the attachment suit, the jury found a verdict for the interpleaders. On the 27th of July, after a motion for a new trial had been denied, judgment was rendered, “that the property taken by virtue of the writ of attachment in this cause be delivered to the said Lockhart T. Glenn and George O. Talpey, and that a writ of retorno Tiabendo be awarded.” On the 25th day of August, 1871, a notice of this judgment was served on Jared L. Brush, the sheriff, who was in possession of the property 'and is the defendant at bar, and the property was demanded of him by the interpleaders, who are the plaintiffs at bar, and was not delivered; at this time the plaintiffs’ alleged cause of action, upon such demand and refusal, had its inception, and on the same day the writ of replevin herein issued at the suit of Lockhart T. Glenn and George O. Talpey, against Jared L. Brush, *37sheriff, to cause the property in question to be delivered to them. This writ was served on Brush the 28th day of August.
In his fifth plea Brush seeks to justify his detention of the property under a writ of attachment sued out by John V. Parwell & Co., against the property of Oliver S. Glenn and Rufus E. Talpey, on the 29th day of August, 1871, and levied on the property in question on that day.
This he cannot do, because the Parwell writ had not been issued at the time of the demand of the property of him on the 25th, nor when that writ was served personally on him, the 28th. It is clear that the Parwell writ is plead in bar of the original detention at a point of time when it had no existence. Under this state of pleading, the Farwell writ cuts no figure, because the rights of the parties under the pleas must be adjusted according to their respective interests in the rem when the plaintiffs’ alleged cause of action arose. The Parwell writ not being in existence then, cannot legitimately affect the rights of the parties then; it was, therefore, improperly received in evidence after objection ; it may, for aught I can see, have influenced the verdict; at any rate it is not clear that it did not- influence the verdict to the plaintiffs’ prejudice. I think error well assigned in respect to its admission.
It remains to be considered whether Brush can justify the detention of the property, by virtue of the attachment in the Doane suit referred to. We have seen that judgment had gone in favor of the interpleaders in that suit, who are the plaintiffs at bar, and they base their claim to the property in this case upon the judgment in that. It is claimed that Brush, the sheriff, v^as not a party to the Doane suit, and therefore was not bound by the judgment in it. By reference to his third, and fourth pleas it will be seen that he justifies the detention of the property under the attachment in that suit, and avers that he held it to abide the- judgment in that suit. According to his own pleas, he is bound by that judgment. As the mere custo*38dian of the property after Doane & Co. failed to establish their right to it, and the property had been adjudged to the plaintiffs herein, there is no hardship in holding him to his plea, that he is bound by the judgment for the return of the property, unless, by the subsequent proceedings in that case, he can justify the detention.
After the judgment, by the order of the court in that case, Doane & Co. were given thirty days to procure a writ of error and supersedeas, and it was ordered “ that all proceedings upon the said judgment * * * be stayed during the said thirty days.” I assume this order was made the day the judgment was given, in the absence of any thing showing when it was made. It is claimed the court had no power by order to suspend its judgment. The question arising upon this claim is important. There is no statute of Colorado authorizing the practice. Has the court at common law this inherent power? At common law the mode of suspending the execution of a judgment was by a writ of supersedeas. It is true that a court of record at common law has control over its judgments during the term at which they are granted, but it will be seen that this power exists for certain purposes, viz.: correcting the judgment in respect to clerical errors, and in some cases, to alter, revise or revoke it; but in such case it must be made to appear that the entry, as made, does not conform to the intention of the court when it was ordered. A judgment may be vacated for irregularity, or because it is a nullity ; and a judgment by default regularly taken, proper in form, under certain circumstances may be set aside to let in a meritorious defense at the term at which it is rendered, upon proper showing. # This I believe to be the extent to which the control of a court over its judgments, independent of statutes, has ever gone. I have not been cited to any case, nor have I found one, where a court of record having jurisdiction after the regular course of procedure, after the hearing and deliberations had thereon, has given judgment proper in form, in conformity with the intention, *39and then stayed proceedings upon that judgment, except in pursuance of some statutory authority. It would seem that a court stultifies itself, when in one breath it gives judgment for the rem, and at the same time by its arbitrary mandate, says this judgment shall not at present be executed against the wrong-doer, who holds the thing in violation of the owner’s right. There would be manifest injustice, it seems to me, in thus depriving the owner of his property, in the interest, or for the convenience of an adjudged tortious possessor, without any security whatever that the rem, or its value, should at. any time be forthcoming. During the stay the property might be removed by the wrong-doer beyond the jurisdiction, and the rightful owner be thereby deprived of his property, and justice be defeated.
An interpleader in an attachment suit, having judgment in his favor, would be without any adequate remedy, the bond in such case only running to the benefit*of the original defendant. If a court may thus suspend its judgment for thirty days, it may for a longer time, and in fact indefinitely postpone its execution. It will hardly be contended that the court had the right to incorporate the stay contained in this order in its judgment, how then can it be maintained that it had authority, after judgment, to make the order suspending It. It is my opinion that the court had no power to make the order for a stay of proceedings on the judgment. If it was without authority to make such order, the order was void. What is said of a void judgment may be said with equal propriety of a void order. By it no rights are divested; from it no rights can be obtained. It neither binds nor bars any right of property. This order purported to be in force when the plaintiffs’ cause of action herein is claimed to have arisen — the 25th of August, 1871 — when the property was demanded; being admitted in evidence, the jury had a right to infer that it was then in force, and that, by force of the order, the plaintiffs then had no right to the possession of the property, and therefore no right to recover the possession in this action.
*40The order, if void, was erroneously admitted in evidence; may have prejudiced the plaintiffs’ case, and naturally tended to the plaintiffs’ prejudice.
It is to be determined whether the judgment of the district' court was superseded by the writ of error to that court. It is claimed that this judgment was superseded by an order upon the exceptions that the writ might operate as a supersedeas. This order was not put in evidence, and there is no evidence of the order, nor of its contents, except inference from the memorandum of the clerk indorsed on the writ, and it might, therefore, be held that there is no evidence of any order having been made by the judge upon the exceptions that the writ might operate as a supersedeas. Considering, however, that this order was made, in proper form and substance, still the case is barren of any proof that the writ of error operated as a supersedeas: Something more than the order of the judge upon the bill of exceptions was necessary to effectuate the supersedeas, to wit: a bond.
Section 48 of the Practice Act provides that “ no writ of error shall operate as a supersedeas, unless the supreme court, or, if application be made therefor in vacation, some justice of the supreme court, * * shall order such writ of error •to be made a supersedeas ; nor until' the party applying for such writ shall file a bond in the office of the clerk of the supreme court,” etc. Now, it does not appear in evidence that any such bond was filed. Without it, under our statute, a supersedeas did not go with the writ of error. The memorandum of the clerk does not recite the filing of a bond. I do not believe the court can legitimately infer from, the memorandum that the bond was filed. I do not feel at liberty by inference to interpolate in the clerk’s memorandum a statement of the fact of the filing of the bond. That such inferences cannot be invoked to support like ministerial acts of a sheriff by supplying by induction omissions in his return is well settled. The proper evidence of the filing of the bond, without which no supersedeas can go *41with a writ of error under our statute, is the bond itself with the file mark of the clerk indorsed, or a certified copy thereof. My conclusion is, that the execution of the judgment of the district court was not, so far as the evidence shows, superseded.
On the 26th day of March, 1872, a writ of error to the supreme court issued to remove its record and judgment in the Doane case into the supreme-court of the United States. On the 5th day of November,*1873, the cause at bar was tried and judgment rendered. On the trial, the court, among other things, instructed the jury:
“It J. W. Doane & Co. have prosecuted a writ of error to the supreme court of the United States to reverse the judgment which was given in favor of the plaintiffs as their interpleaders in the attachment suit, and have given a bond to prosecute such writ of error, the alleged transcript of which was read in evidence, then such judgment is no longer evidence of any right in the plaintiffs, and you are to cast the same out of your consideration.”
This instruction was erroneous in any view I can take of the case. The writ of error to the supreme court of Colorado and the bond did not operate as a supersedeas under the statute, for the reason that there was not a scintilla of proof to show that the writ of error had been served as provided in the 23d section of the Judiciary Act of 1789, which was in force when this instruction was given. The last clause of section 22 of that act says that every justice signing a citation on any writ of error shall take good and sufcient security that the plaintiff in error shall prosecute his writ to effect, etc. Section 23, referred to, enacts:
“ That a writ of error, as aforesaid, shall be a supersedeas and stay executions in cases only where the writ of error is served Toy a copy thereof being lodged for the adverse party in the cleric’ s office, where the record remains, within ten days, Sundays exclusive, after rendering the judgment or passing the decree complained of.”
There is no evidence that the copy of the writ was ever *42lodged with the clerk within the ten day's. The gist of this instruction to the jury was, that if the bond had been given and the writ had issued, the judgment was thereby superseded. Such is not the law, and the instruction was therefore erroneous. This instruction assumed that there was evidence from which the jury might infer that the judgment had been superseded. The evidence did not warrant any such inference. This instruction was excepted to by the plaintiffs in error; it is assigned for error, and insisted on at the argument, though for another reason. I think this error well assigned.
In the course of the proceeding in the case at bar, a motion was made to suppress the depositions of R. B. Foster and O. W. Kelsey, which had been taken on commission in Texas. One ground of the motion was based on the contradictory character of the commissioner’s return, which in its caption showed that the witnesses were sworn in the case at bar, and in the certificate at the end of the report, showed they were sworn in some other action. It is not probable they were sworn in two actions. It is impossible to say -from the report of the commissioner in which action they were sworn. I cannot determine from this contradictory report that the examination of these witnesses were taken according to the provisions of the statute of this most material matter of the administration of the oath to them. Until that appeared so that it could be judicially determined, these depositions were not competent evidence in my opinion. The motion to suppress, I think, should have been granted, instead of overruled, for this reason; and the defendant’s objection at the trial to their being received in evidence should have been sustained^ instead of being overruled, for the same reason.
The judgment, in my opinion, should be reversed.
Note. — The plaintiff in error filed a motion for a rehearing in the above cause, upon the following grounds:
fflrst. The court • holds the attachment writs offered in evidence were properly admitted, because they tended to prove a special property in the *43defendant, while it does not appear by the record that the defendant pleaded property in himself. Second. The court holds the motion to strike out the third, fourth and fifth pleas properly overruled, because they tendered the same issues as the sixth plea. While our objection to those pleas goes not only to the motion to strike out, but also to the admission of evidence under them, the evidence admitted did.not tend to prove the issue tendered by these pleas. Third. That the court has misconceived the effect of these pleas, and that the authorities cited by the court do not militate against the position assumed by the plaintiff. Fourth. The court errs in saying that the plaintiff concedes the same evidence may be given under the sixth as was given under the third, fourth and fifth pleas. The plaintiff contended and still insists that the evidence in the matters of justification were not admissible under any of the pleas in the record. Fifth. The court errs in affirming the ruling of the court below in its instruction to cast the judgment in the interplea out of the consideration of the jury. Because the record shows the admission of the judgment without objection, that there was no motion to strike it out, and the plaintiff was not given an opportunity to produce other proof; because the exclusion of the judgment was not effected until after the case had been argued and submitted to the jury, and the plaintiff may not be charged with laches when supported by authority. Sixth. Because this court erred in treating the third, fourth and fifth pleas as pleas of j ustification, and in order to make the defenses operative, the defendant must have shown a debt from the defendants to the plaintiffs in the attachment suits, whereas the court held and instructed the jury that no debt was necessary to be proved; Seventh. This court erred in treating the writ of error purporting to issue from the supreme court of the United States to this court upon the judgment of the interplea as relevant and material under the issues joined, whereas if this was any defense, it arose after the commencement of the above entitled cause, and should have been so pleaded.
Motion fox rehearing denied.